Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.2 Page 1 of 56




George W. Burbidge II, #6503
CHRISTENSEN & JENSEN, P.C.
275 East 200 South, Suite 1100
Salt Lake City, Utah 84111
Telephone: (801) 323-5000
George.burbidge@chrisjen.com
Attorney for Transworld Systems Inc.


Milo Steven Marsden (4879)
Adam C. Buck (12043)
DORSEY & WHITNEY LLP
111 South Main Street, 21st Floor
Salt Lake City, UT 84111
Telephone: (801) 933-7360
marsden.steve@dorsey.com
buck.adam@dorsey.com
Attorneys for U.S. Bank National Association and NCSLT 2006-3


                     IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF UTAH




James T. Snarr, on behalf of Plaintiff and
Class,                                                 NOTICE OF REMOVAL

               Plaintiffs,
                                                           Civil Action No.:
v.
                                                                Judge:
Transworld Systems Inc., U.S. Bank, and
National Collegiate Student Loan Trust 2006-
3,

Defendants.

       PLEASE TAKE NOTICE that Transworld Systems Inc. (“TSI”), U.S. Bank National

Association (“U.S. Bank”), and National Collegiate Student Loan Trust 2006-3 (“NCSLT 2006-
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.3 Page 2 of 56




3” and, together with TSI and U.S. Bank, “Defendants”) hereby jointly remove to this Court the

State Court Action described below pursuant to 28 U.S.C. §§ 1331, 1332, 1441, and 1446, and,

as grounds for their removal state as follows:

                             I.     STATEMENT OF THE CASE

       1.      On December 3, 2020, plaintiff, James T. Snarr, filed a putative class action

complaint (the “Complaint”) in the Third Judicial District Court of Salt Lake County, Utah,

captioned James T. Snarr, on behalf of Plaintiff and Class v. Transworld Systems Inc., U.S.

Bank, and National Collegiate Student Loan Trust 2006-3, Case No. 200907478 (the “State

Court Action”). Attached as Exhibit A are true and correct copies of the process served on TSI

and U.S. Bank, along with the pleadings filed in the State Court Action. No further proceedings

have taken place in the State Court Action.

       2.      On December 9, 2020, TSI and U.S. Bank were each served with summons and a

copy of the Complaint.

       3.      On current information and belief, NCSLT 2006-3 has not been served.

       4.      The Complaint purports to assert four causes of action, including: Count I - Civil

Conspiracy to violate the Utah Consumer Sales Practices Act, Utah Code § 13-11-1 et seq.;

Count II - violation of the federal Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §

1692, et seq.; Count III - for injunctive relief; and Count IV - common-law invasion of privacy

and intrusion upon seclusion. See Complaint, Exh. A, at ¶¶ 80-109.

       5.      Plaintiff purports to bring claims on behalf of himself as well as a putative class

seeking various individual and class-wide relief, including: (1) “actual damages/statutory

damages against each of the Defendants,              jointly and severally, including actual

                                                 2
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.4 Page 3 of 56




damages/statutory damages pursuant to the Utah Consumer Sales Practices Act”; (2) “punitive

damages in an amount to be determined”; (3) “costs, including attorney fees, pursuant to the

Utah Consumer Sales Practices Act”; (4) “injunctive relief”; and (5) “such other and further

relief as may be appropriate and proper.” Id. at Request for Relief, pp. 21-22.

         II.     FEDERAL QUESTION JURISDICTION UNDER 28 U.S.C. § 1331

       6.       This Court has original jurisdiction under 28 U.S.C. § 1331 because this dispute

arises under the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq., in particular, §§

1692e, 1692e(2), 1692e(5), 1692e(10), and 1692f. See Exh. A at ¶ 92.

         III.    JURISDICTION UNDER THE CLASS ACTION FAIRNESS ACT

       7.       This Court also independently has jurisdiction under the Class Action Fairness

Act (“CAFA”), 28 U.S.C. § 1332(d), because (1) there exists “minimum diversity” between the

parties; (2) the number of putative class members exceeds 100; and (3) the amount in

controversy exceeds $5,000,000. 28 U.S.C. §§ 1332(d)(2), (d)(5)(B).

       8.       There exists minimum diversity between the parties. Plaintiff alleges he is a

citizen of the State of Utah (see Exh. A at ¶ 5), and TSI is a California Corporation with its

principal place of business in the State of Illinois. See 28 U.S.C. §§ 1332(d)(2)(A) (Minimum

diversity exists where “any member of a class of plaintiffs is a citizen of a State different from

any defendant.”).

       9.       The number of putative class members exceeds 100. The Complaint defines the

putative class as “[t]hose persons in the State of Utah whom the trusts have communicated with,

directly or indirectly, for the purpose of collecting a purported student loan owned by a Trust

since December 3, 2016,” and contends “NCSLT Trusts, including NCSLT Trust 2006-3, have

                                                3
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.5 Page 4 of 56




sued thousands of consumers nationwide, including hundreds of cases in Utah.” See Exh. A at

¶¶ 62a, 68. From December 3, 2016 through December 3, 2020, when the State Court Action

was filed, NCSLT 2006-3 communicated directly or indirectly with more than 100 residents of

the State of Utah relating to a loan owned by NCSLT 2006-3.

       10.     The amount in controversy exceeds $5,000,000.        The Complaint claims that

“Defendants do not have the right to collect any sums from the Plaintiff and the Class members

because the accounts they sought to collect on do not have the documentation necessary to prove

the NCSLT Trust’s ownership of the loans.” Id. at ¶ 2a. Plaintiff further claims that his loans,

and the loans of all Utah residents whom the trusts have communicated with, directly or

indirectly, for the purpose of collecting a purported student loan owned by [the] Trust” “are

completely uncollectable.”   In addition to damages, Plaintiff seeks injunctive relief “which

would enjoin Defendants from collecting debts in the manner described above from the Plaintiff

and Class members and from any other person similarly situated.” See Exh. A at ¶¶ 61, 69j, 99.

The outstanding balances and payments made on post-default loans owned by NCSLT 2006-3

with Utah borrowers exceed $7,200,000.

             IV.    COMPLIANCE WITH PROCEDURAL REQUIREMENTS

       11.     Removal of the State Court Action is proper under 28 U.S.C. §§ 1441 and 1446.

       12.     The State Court Action is pending within the District of Utah. Therefore, venue is

proper in the United States District Court for the District of Utah because this Court embraces

the place in which the removed action was pending. 28 U.S.C. § 1441(a).




                                               4
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.6 Page 5 of 56




       13.     Because the State Court Action was filed on December 3, 2020 and TSI and U.S.

Bank were served with summons and a copy of the Complaint on December 9, 2020, this

removal is timely pursuant to 28 U.S.C. 1446(b).

       14.     A copy of this Notice of Removal is being served upon plaintiff and will

concurrently be filed in the State Court Action.

                                     V.     CONCLUSION

       By this Notice of Removal, Defendants do not waive any objections they may have as to

service, jurisdiction or venue, or any other defenses or objections they may have to this action.

Defendants intend no admission of fact, law, or liability by this Notice and expressly reserve all

defenses, motions, and/or pleas.

DATED: December 30, 2020                               CHRISTENSEN & JENSEN, P.C.

                                                       /s/ George W. Burbidge II
                                                       George W. Burbidge II
                                                       Attorney for Transworld Systems Inc.

                                                       DORSEY & WHITNEY LLP

                                                       /s/ Adam C. Buck
                                                       Milo Steven Marsden
                                                       Adam C. Buck
                                                       Attorneys for U.S. Bank and NCSLT 2006-3




                                                   5
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.7 Page 6 of 56




                            CERTIFICATE OF SERVICE

      I hereby certify that on December 30, 2020, a copy of the foregoing Notice of

Removal was electronically filed with the Clerk of the Court, United States District Court

for the District of Utah, and served via CM/ECF and Email upon the following:

      Daniel M. Baczynski
      BACZYNSKI LAW, PLLC
      12339 S. 800 E., Suite 101
      Draper, UH 84020
      Telephone: (708) 715-2234
      Email: dan@bskilaw.com

                                             /s/ George W. Burbidge II
                                             George W. Burbidge II




                                            6
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.8 Page 7 of 56




                      EXHIBIT A
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.9 Page 8 of 56
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.10 Page 9 of 56
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.11 Page 10 of 56

                                                                         _.     |7 ll             Time: //•
                                                                         Allen r]£I
                                                                                  Private Investigator #A103345
                                                                              Statewide Process Servers 801-80M133
                                                                                PO Box 845 West Jordan UT 84084
  Daniel M. Baczynski, Bar No. 15530
  BACZYNSKI. LAW, PLLC
  12339 S. 800 E., Ste 10.1
  Draper, UT 84020
  (708) 715-2234
  dan@bskilavv.com
  Attorney for Plaintiffs and Class



                                 THIRD JUDICIAL DISTRICT COURT
                              SALT LAKE COUNTY, STATE OF UTAH




    JAMES T. SNARR,
                                                             SUMMONS
            On behalf of Plaintiff and Class,


    vs.                                                      Case No: 200907478


    TRANSWORLD SYSTEMS, INC.; U.S.                           Judge: Hon. JAMES GARDNER
    BANK; NATIONAL COLLEGIATE
    STUDENT LOAN TRUST 2006-3,


            Defendants.




  The State of Utah to:            RE:   TRANSWORLD SYSTEMS, INC.
                                         CT CORPORATION
                                         1 108 E. South Union Ave.
                                         Midvale, UT 84047


  You are summoned and required to answer the attached Complaint. Within 21 days after service
  of this summons, you must file your written answer with the clerk of the court at the court
  address shown above. Within that same time, you must mail or deliver a copy of your answer to
  the party or the party's attorney at the address shown above. If you fail to do so, judgment by
  default may be taken against you for the relief demanded in the complaint, which has been filed
  with the clerk of the court.


  DATED: December 3rd, 2020.


                                                       A/      Daniel Baczynski
                                                       Attorneys for Plaintiff and Class Members




                                                                                                           1
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.12 Page 11 of 56




  Daniel M. Baczynski, Bar No. 15530
  BACZYNSKI LAW, PLLC
  12339 S. 800 E„ Ste 101
  Draper, UT 84020
  (708) 715-2234
  dan.@bs.kilaw.com
  Attorneys for Plaintiff



                                     THIRD JUDICIAL DISTRICT COURT
                                   SALT LAKE COUNTY, STATE OF UTAH




        JAMES T SNARR,
                                                                   COMPLAINT
                   On behalf of Plainti ff and Class,
                                                                   JURY TRIAL DEMANDED
        vs.



        TRANSWORLD SYSTEMS, INC.; U.S.                             Case No:
        BANK; NATIONAL COLLEGIATE
        STUDENT LOAN TRUST 2006-3,                                 Judge:


                   Defendant.



              Plaintiff JAMES T SNARR, by and through his attorney of record, makes a


  demand for a jury trial and complains of Defendants as follows:


                                                 INTRODUCTION



   1.    The Defendants have worked together and collectively orchestrated to illegally collect and

         attempt to collect allegedly owed debts. The issue has already been litigated and resolved

         against by a court of competent jurisdiction in a decision that estops the Defendants from

         contesting their liability.                                                .


  2.     Specifically, the Defendants knew but recklessly disregarded:

              a.    The Defendants do not have the right to collect any sums from the Plaintiff and the

                    Class members because the accounts they sought to collect on do not have the

                    documentation necessary to prove the NCSLT Trust's ownership of the loans.
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.13 Page 12 of 56




           b.    The Defendants do not have the right to flood the courts with consumer debt

                 collection actions, under the color of law, based upon records they know are

                 unreliable and are otherwise infected with inaccurate information.

           c.    National Collegiate Student Loan Trust was not licensed as a collection agency in

                 the State of Utah and therefore all collection activity, including the filing of

                 collection actions, was unlawful.

           d.    Notwithstanding this knowledge, as part of their pattern and practice related to their

                 unfair, deceptive, or otherwise unconscionable debt collection practices, Defendants

                 act through their affiliates and authorized agents to collect and attempt to collect on

                 the hundreds and thousands of purported consumer debts they acquire for pennies on

                 the dollar of what they claim is due

  3.   Here, the debts the Defendants are attempting to collect upon are (i) non-governmental loans

       (ii) that originated for student borrowers with co-signers.

  4.   As a direct and proximate result of the Defendants acts and omissions, the Plaintiff and

       Class members have sustained damages and losses in the form of incurred out of pocket

       expenses to determine his rights and responsibilities about whether the debt was legally

       owed. Plaintiff and the Class members are also entitled to statutory damages and injunctive

       relief.


                                PARTIES, JURISDICTION. AND VENUE


  5.   Plaintiff James Snarr is a citizen of the State of Utah and a signer on the loan at issue in this


       matter.



  6.   Defendant Transworld Systems, Inc. ("Trans world") is a debt collector which acts on behalf of

       US Bank for the NCSLT Trust and is engaged in the business of a collection agency, using the


       mails and telephone to collect consumer debts allegedly owed to others. Transworld does


       business in the State of Utah, hi addition:




                                                                                                           2
                                                                                                               /•
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.14 Page 13 of 56




          a.   Transworld is a debt collector as defined in the FDCPA. It acquired the alleged


               consumer loan accounts of the Plaintiff and putative class members at a lime when it


               knew they were in default on or about November I, 2014. Among the debts Transworld


               collects are "private student loans" allegedly owed to the NCSLT Trusts.


          b.   Transworld is managed by a Board of Directors.


          c.   To carry-out part of its consumer collections business, it also operates and manages an


               Attorney Network business unit, that files debt collection lawsuits, in Utah and


               nationwide to collect on behalf of the NCSLT Trusts.


          d.   Transworld is a licensed Utah collection agency.


          e.   Transworld is subject to the Fair Debt Collection Practices Act and Utah Consumer


               Sales Practices Act.


  7.   Defendant National Collegiate Student Loan Trust 2006-3 is a Delaware statutory trust, found


       and existing pursuant to the laws of the state of Utah for the purposes of acquiring purported

       consumer debt.


  8.   Defendant U.S. Bank, NA is a National Banking Association which does business in Utah.


  9.   U.S. Bank National Association serves as the "indenture trustee" for the NCSLT 2006-3

       Trust. U.S. Bank's role in the trusts is not related to its consumer banking activities               -«




       whatsoever.


  10. U.S. Bank was designated as a Back-Up Special Servicer to the Trusts, a Back-Up to First


       Marblehead Education Resources, Inc. ("FMER"). In 2012, FMER resigned as Special


       Servicer and US Bank assumed that role.


  11. U.S. Bank, rather than perform as Special Servicer, delegated its responsibilities, negligently,


       to a company named Turnstile Capital. Management, LLC ("Turnstile"). US Bank, directly or




                                                                                                         3

                                                                                                             t
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.15 Page 14 of 56




     through Turnstile, had the duty to properly supervise and control the activities of Transworld


     and its Attorney Network, and for breach of that duty is vicariously liable for the torts and


     other wrongful conduct committed against Plaintiff and others in Utah by Transworld and/or


     its Attorney Network.


  12. Asserting gross negligence and other actionable wrongful conduct, the NC-SLT Trusts, by


     way of a Verified Amended Complaint against U S. Bank, sued U.S. Bank, Turnstile, and


     GSS Data Services, Inc. and made, among others, the following allegations which, on


     information and belief, after investigation, Plaintiff asserts are accurate, and on information


     and belief reallege:


  1 3. 1145 "Neither the Trusts nor the Owners approved these arrangements with Turnstile or with


     Transworld. To the contrary, the Owners specifically informed the Administrator and U.S.


     Bank that they did not want Turnstile or TSI to perform any services relating to the Trusts.


     But the Administrator and U.S. Bank refused to follow the instructions from the Owners. The


     Trust did not hire Turnstile or TSI, neither Turnstile nor TSI acts at the direction of the

     Trusts, and they do not follow any directions or instructions issued by the Trusts. To the

     contrary, as discussed below, while the Owners of the Trusts have requested that TSI cease


     filing lawsuits in the name of the Trusts where TSI cannot prove that the Trusts have


     standing to collect on defaulted loans, TSI has nevertheless continued to file such lawsuits."


  14. 1]46. "To the contrary, TSI is an agent of U.S. Bank as Special Servicer. Under the Special


     Servicing Agreement, U.S. Bank was responsible for 'the enforcement, collection and


     servicing of Delinquent Loans and Defaulted Loans. . . ."                   !


  15. 1(47. "U.S. Bank's duties further included monitoring the performance pf Turnstile and


     replacing it if it was deficient or negligent in performing its duties. As set forth herein,




                                                                                                       4



                                                                                                           <
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.16 Page 15 of 56




     Turnstile's performance of its duties was deficient and negligent, but U.S. Bank failed to


     monitor Turnstile's performance and failed to replace Turnstile as Subservicer.


  16. The remainder of the allegations as they pertain to U.S. Bank in said Verified Amended


     Complaint establish that U.S. Bank was in a position to prevent and avoid the unfair and


     deceptive acts and practices performed by Transworld, and the attorneys from Transworld's


     Attorney Network acting in Utah and elsewhere, that U.S. Bank knew of and was fully


     informed about said unfair and deceptive acts and practices being performed in Utah and


     elsewhere, that U.S. Bank had a duty to prevent and avoid such unfair and deceptive acts and


     practices, and that U.S. Bank negligently and/or grossly negligently and/or intentionally,


     failed to prevent such unfair and deceptive acts and practices in Utah and elsewhere, and in


     fact aided and abetted the commission of such unfair and deceptive acts and practices in Utah


     and elsewhere by Transworld and the attorneys retained by Transworld to act in the name of


     the NCSLT Taists in Utah and elsewhere.


  1 7. The doctrine of respondeat superior applies to U.S. Bank, and renders it responsible for the


     wrongful conduct of Transworld in Utah and elsewhere as herein alleged and for the


     wrongful actions of the attorneys retained by Transworld to act in the name of the NCSLT


     Trusts in Utah and elsewhere.


  18. U.S. Bank and Transworld were fully aware, that the (variously Schedule 1, Schedule 2, or


     Schedule 3; collectively the "Loan Schedules") Loan Schedules do not exist. Despite that

                                                                                                          ; *
     knowledge, Transworld, with the knowledge and consent of U.S. Bank,- has continued in


     many cases, in Utah and elsewhere, to file affidavits and/or declarations under oath which


     falsely and knowingly testify that such schedules do exist, and that the affiant or declarant


     has personal knowledge of their existence.




                                                                                                      5
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.17 Page 16 of 56




  19. U.S. Bank, and Transworld, knew that the declarations and affidavits submitted to support

     claims made in the name of NCS.LT Trusts concerning loan documentation were false.


  20. In fact, Transworld created false documents purporting to reflect the Loan Schedules from


     the original "Pool Supplement Agreements" and Transworld, through its employees and


     through its Attorney Network, falsely represented, through false affidavits and/or


     declarations, and through false statements in pleadings, testified or asserted that such


     documents were genuine loan documents and that the attorney, affiant or declarant had


     personal knowledge of their authenticity.


  21. U.S. Bank has been fully aware of the Transworld Consent Order Issued by the Consumer


     Financial Protection Bureau ("CFPB") and fully aware of the unfair and deceptive acts and


     practices by Transworld and U.S. Bank permitted, consented to, and aided and abetted those


     unfair and deceptive acts and practices.


  22. U.S. Bank was, and is, bound by the Transworld Consent Order issued by the CFPB. In fact,


     that order imposed both affirmative and prohibitory duties upon U.S. Bank, and U.S. Bank


     has failed and/or refused to act in accordance with its duties under said Transworld Consent


     Order. The failure of U.S. Bank to act in accordance with its duties under the Transworld


     Consent Order, and to ensure and enforce Transworld's compliance with that Consent Order,


     establish that US Bank's consent to, and aiding and abetting in the commission of, unfair and


     deceptive acts and practices by Transworld were willful and knowing. ;


  23. The actions, and non-actions of US Bank in consenting to, and aiding and abetting, the unfair


     and deceptive acts and practices of Transworld are themselves unfair practices in violation of


     the UCSPA, when committed by a national banking association in, or related to, its status as


     a trustee.




                                                                                                    6




                                                                                                        i.'
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.18 Page 17 of 56




  24. Wilmington Trust Company serves as the "owner trustee" for the Trusts acting solely on


      behalf of the investors who purchase offered notes or shares of the Trusts. Wilmington


     Trust's role in the trusts is not related to consumer banking activities whatsoever.


  25. At all times relevant to this Complaint, Transworld has acted as the debt collector on behalf


     of the Trusts and the Trusts expressly authorized Transworld to carry out all work that it has


     done on their behalf.


  26. The Trusts each have an organizational structure that exercises immediate control over the


     Trusts' activities, has regular meetings in various offices, and decides how to conduct the


     affairs of the Trusts' business in Utah and elsewhere.


  27. The Trusts also work to carry out their business activities through a group of affiliates,


     partners, and agents.


  28. National Collegiate Student Loan Trust 2006-3 is subject to the Utah Consumer Sales


     Practices Act and Utah Code 12-1-1.


  29. This Court has jurisdiction over all civil matters occurring in the State of Utah pursuant to


     Utah Code § 78A-5-102(l).


  30. Venue is proper pursuant to Utah Code § 78B-3-307 where the Defendant does not reside in the


     State.


  31. Defendant is subject to personal jurisdiction within the State of Utah because Defendants


     engaged in business activities within the State of Utah.



                                      GENERAL ALLEGATIONS


  32. Based on publicly available documents and information and belief, the Trusts are investment


     vehicles that engaged in the practice of buying large numbers of education-related consumer


     loans and collecting payments from the borrowers for the benefit of investors. As a collection



                                                                                                      7
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.19 Page 18 of 56




     agency, bureau, or office, the Trusts were required to be licensed under Utah Code 1 2-1 - I


     prior to engaging in debt collection activities in the Slate of Utah. National Collegiate


     Student Loan Trust 2006-3 operated and continues to operate in the State without a license.


  33. The Trusts have been subject to significant litigation, including some discussed infra, and are


     aware that the assets (i.e. purported student loans) acquired by them subject to this action are


     unenforceable.


  34. As the Trusts have no employees, any actions performed nominally by a Trust or on its


     behalf are actually performed by its board and management structure, servicers, or by


     attorneys hired by the servicers. On information and belief, NCO Financial Systems, Inc. was


     the default servicer for the Trusts until November 1, 2014, at which time Transworld became


     the new servicer and successor in interest to NCO.


  35. Transworld became the default loan servicer for the loan accounts at issue here and the loan


     accounts of certain of the putative class members at a time when it believed the loans were in


     default. Transworld became the servicer for the loan accounts and the loan accounts of the


     putative class members at a time then it knew the records were inaccurate, prone to errors,


     and otherwise were enforceable. This knowledge was based, upon information and belief,


     upon the records Transworld received from NCO and the Trusts and their affiliates at the


     time of the servicing transfer. However, Transworld has concealed this material information


     from the Plaintiff and putative class member Plaintiffs until a period of twelve months before


     the commencement of this action.




                                                                                                     8
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.20 Page 19 of 56




                   1.    Transworld attorney network


  36. Based upon public disclosures, and upon information and belief, Transworld retains a


     national network of law firms and attorneys to pursue delinquent borrowers by filing


     collection lawsuits in state courts.                                     .


  37. On information and belief, Transworld is licensed as a collection agency in the State of Utah,


     and is therefore subject to laws that govern the practice of such agencies, including the


     federal Fair Debt Collection Practices Act ("FDCPA") and the Utah Consumer Sales


     Practices Act ("UCSPA").



                   2.    The Trust Files Suit


  38. On December 3rd, 2019, James T. Snarr was sued by National Collegiate Student Loan Trust


     2006-3 in Case 199402928 in the Fourth District Court, State of Utah.


  39. In the case, the NCSLT Trust and Transworld alleged that James T. Snarr, as cosigner on the


     loan, had liability for a Bank of America loan, and which, the Trust alleged, had


     subsequently been purchased by the Taist in the form of consolidated loan pools.


  40. The complaint filed by the Trust, with the aid and assistance of U.S. Bank and their debt


     collector Transworld, was unfair and deceptive in multiple ways, as explained herein:



                   3.   The Trusts could not substantiate their ownership of the loans


  41. In the case, the NCSLT Trust filed an affidavit signed by Aaron Motin, an employee of


     Transworld, the NCSLT Trusts' debt collector. Motin's Affidavit claimed that Motin had


     personal knowledge regarding the records pertaining to the loan at issue, had verified that


     there was an outstanding principal balance on a loan currently owned by one of the Trusts,


     and was authorized by Transworld and US Bank, National Association to make the




                                                                                                   9
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.21 Page 20 of 56




      representations in the affidavit. The Affidavit also claimed that the associated loan had been


      transferred, sold and assigned to the NCSLT Trusts.


  42. The Affidavit notes and allegedly incorporates a trio of exhibits purporting to substantiate


      the chain of assignment for the loan. Exhibit A was a notice from U.S. Bank identifying


     itself as the special servicer for a number of the Trusts, including the defendants, and


     confirming Transworld as the trusts' subservicer. Exhibit B was a document titled "Loan


     Application/Promissory Note" or "Loan Request /Credit Agreement" allegedly signed by


     Osure Brown as borrower and Tommy Brown as cosigner and submitted to BOA, along


     with a document titled "Note Disclosure Statement" that includes additional information


     about the alleged loan. Exhibit C consisted of a "Pool Supplement" evidencing the


     purported sale of certain loans from BOA to The National Collegiate Funding LLC, which


     would in turn sell them to one of the NCSLT Trusts, followed by a "Deposit and Sale


     Agreement" that purports to record the sale of the pool of loans from National Collegiate


     Funding to the designated Trust.


  43. None of these exhibits were actually attached to the affidavit or submitted into the record.


  44. Indeed, no documents were submitted in the case establishing the chain of assignments to


     the Trust because the Trust does not have documents substantiating its ownership of the


     debt.



         B.      The Trust's Other Legal Woes Which Further Demonstrate Their
                 Knowledge that They Chose to Conceal from the Plaintiff, Putative Class
                 Members, and State Courts


  45. The Trusts were recently the subject of investigation by the CFPB.


  46. On September 18, 2017 a complaint was filed by the CFPB against fifteen National


     Collegiate Student Loan Trusts, including all of the defendant trusts in the instant matter

                                                                                                          ?
                                                                                                     10
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.22 Page 21 of 56




     (collectively the "the Trusts"), in the United States District Court for the District of   . .


     Delaware, Cause No. 17-cv-01323-GMS.
                                                                                i

  47. The same day, the parties jointly moved therein for entry of a consent judgment (ECF No. 3


     therein).


  48. That consent judgment, having been submitted in federal court by the NCSLT Trusts under


     FRCP 1 1, in response to a complaint, is a knowing statement by a party and admission


     against interest.


  49. That consent judgment is incorporated by reference here as if fully set forth.
                                                                                ;

  50. On September 15, 2017, more than two years before filing suit against Snarr, the CFPB


     issued a Consent Order in the matter of Transworld Systems, Inc. as agent for the Collective


     NCSLT Trusts, filing it as 2017-CFPB-0018.


  51. That Consent Order was issued specifically as to Transworld's unfair and deceptive acts and


     practices on behalf of, or in the name of, the NCSLT Trusts. The Consent Order is both


     remedial and mandatory, and identified and prohibited many of the unfair and deceptive acts


     and practices of Transworld on behalf of, or in the name of, the NCSLT Trusts identified


     above.


  52. In the Consent Order, the CFPB found that Transworld and its nationwide network of law


     firms committed a number of offenses between November 1, 2014 and April 25, 2016,


     including:


                  a.     Filing tens of thousands of collections lawsuits against borrowers in which


         they did not possess the complete documentation needed to prove the NCSLT Trusts


         owned the loans;




                                                                                                      1 1
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.23 Page 22 of 56




                    b.       Filing tens of thousands of affidavits in support of collections lawsuits in


           which the affiant swore they had personal knowledge of the debt, when in fact the


           affiants frequently merely reviewed data on a computer screen, did not know the source


           of the data or how it was collected and maintained, and lacked knowledge of the chain of


           assignment records necessary to prove that the relevant Trust owned the loans;


                    c.       Filing numerous lawsuits without the intent or ability to prove the claims,


           if contested.


  53. The Consent Order further found that these acts constituted violations of the Consumer


      Financial Protection Act, 12 U.S.C. §§ 5531(a), 5536(a)(1)(B).


  54. In 2018, the Collective NCSLT Trusts, through the Trusts' Owners (as defined in the Trust


      Agreements), filed suit in Delaware Chancery Court against Transworld and two


      codefendants ( The National Collegiate Master Student Loan Trust 1, et al v. U.S. Bank


      National Association, GSS Data. Services Inc., Turnstile Capital Management, LLC and


      Transworld Systems, Inc. ; Chancery Court of Delaware, Cause #2018-Q167-JRS), for breach


      of contract, charging them with costing the Collective NCSLT Trusts billions of dollars and


      with causing "wrongful and fraudulent                    cases being brought against thousands of


      borrowers.


  55. Specifically, the Collective NCSLT Trusts have accused Transworld of injurious falsehood


      for, among other things:


                    d.       Recklessly making false and misleading representations to borrowers that


           the Collective NCSLT Trusts had a right to sue the Plaintiff and putative class members,


          when they did not;




   As of 2020, this suit has been consolidated with three others as In re National Collegiate Student Loan Trusts
  Litigation, C.A. No. 121 1 1-VCS (Del. Ch. Jan. 21, 2020).


                                                                                                                    12




                                                                                                                         'A
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.24 Page 23 of 56




                e.      Falsely representing to borrowers that the Collective NCSLT Trusts


         possessed all of the notes, assignments and other documents needed to prove standing to


         foreclose on their loans, when they did not;


                f.      In so doing, exposing the Collective NCSLT Trusts to lawsuits from


         borrowers.


  56. At the time NCSLT Trust 2006-3 filed suit against James T. Snarr on December 3rd, 2020,


     the Trusts were aware of the CFPB Consent Order, and of their lawsuit against Transworld


     and other codefendants in Delaware Chancery Court.


  57. At the time NCSLT Trust 2006-3 filed suit against James T. Snarr, the Trusts were aware of

     the reckless and injurious practices of Transworld as explained in the Delaware lawsuit.


  58. At the time NCSLT Trust 2006-3 filed suit against James T. Snarr, with the aid and

     assistance of Transworld, the NCSLT Trust, U.S. Bank, and Transworld were aware of


     Transworld's reckless and injurious practices. Yet, Transworld, U.S. Banks and the NCSLT


     Trust continued their unfair and deceptive practices of flooding the courts with hundreds of


     debt collection actions without a reasonable basis to do so and without the right to due so

     based on their prior admissions in the CFPB Consent Orders.

  59. The actions of the NCSLT Trust, Transworld, and U.S. Bank in regard to James T. Snarr

     were substantially identical to the actions that the Consent Order found they took in regard to

     thousands of borrowers across the country in violation of the Consumer Financial Protection

     Act.


  60. The NCSLT Trust, U.S. Bank, and Transworld were aware that they lacked the ability to

     prove their ownership of any loans taken out by James T. Snarr at the time they filed their


     collection action against the Browns.




                                                                                                    13
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.25 Page 24 of 56




  61. NCSLT Trust 2006-3 and U.S. Bank are aware that the Loan Schedules related to the


     purported student loans acquired by them are lost, and they do not exist1 now, if they ever did.


     No entity has the Loan Schedules and thus these loans are completely uncollectible.



                                  II.     CLASS ALLEGATIONS



  62. Plaintiff James T. Snarr also sues on behalf of others, pursuant to Utah Rule of Civil


     Procedure 23 and Utah Code 1.3-1 1-20, who are similarly situated to Mr. Snarr as a Utah


     Class. This Class of similar persons are defined as follows:


         a.   Utah Class: Those persons in the State of Utah whom the trusts have


              communicated with, directly or indirectly, for the purpose of collecting a purported


              student loan owned by a Trust since December 3, 20 1 6.


  63. Excluded as members of the Utah Class are any persons who fall within these definitions if


     the person is (i) an employee or independent contractor of any of the Defendants; (ii) a


     relative of an employee or independent contractor of any of the Defendants; or (iii) is an


     employee of the Court where this action is pending.


  64. The Class definition may be amended or modified.


  65. James Snarr proposes to represent himself and the Utah Class defined above.


  66. James Snarr qualifies as a person who is a member of the respective Class definition he seeks


     to represent.


  67. The members of the Utah Class are capable of being described without difficult managerial


     or administrative problems. The members are readily identifiable from the information and


     records in the possession, custody or control of the Defendants, public records, and records


     of third parties including the consumer reporting agencies who report the Defendants


     furnished credit information to others as part of their business.


                                                                                                     14
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.26 Page 25 of 56




  68. Upon information and belief based on public records the Utah Class is sufficiently numerous


     such that individual joinder of all members is impractical. This allegation is based on the fact


     that NCSLT Trusts, including NCSLT Trust 2006-3, have sued thousands of consumers


     nationwide, including hundreds of cases in Utah.


  69. There are questions of law and fact common to the Utah Class and, in fact, the wrongs


     alleged against the Defendants are identical. The common issues include, but are certainly


     not limited to:


         a.   Whether the Defendants repeatedly filed lawsuits without adequate investigation and


              without adequate or reasonable investigation by counsel;


         b.   Whether the Defendants engaged in any material investigation as to the completeness


              or authenticity of records to prove the chain of title and/or ownership of loan


              documents;


         c.   Whether all Defendants were properly licensed as a collection agency, bureau, or


              office under Utah Code 12-1-1 prior to engaging in collection activity in the State;


         d.   Whether the Defendants both negligently and intentionally caused false evidence to


              be submitted in student loan collection actions commenced in the state of Utah;


         e.   Whether the Defendants have used false, deceptive or misleading statements in


              connection with its attempts to collect debts from the Plaintiff;


         f.   Whether the Defendants have made false statements concerning, the character, amount


              or legal status of any debts;


         g.   Whether the Defendants have made any threat to take legal action that they do not


              have the right to take;




                                                                                                     15
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.27 Page 26 of 56




         h.   Whether the Defendants have used any unfair and deceptive means to collect or


              attempt to collect any debt;


         i.   Whether the Defendants sued the Plaintiff for a debt not owed to the Defendants;


         j.   Whether the Defendants filed and served lawsuits without standing or ownership of


              the alleged debt;


         k.   The Defendants net worth.


         1.   Whether the Defendants have engaged in the unauthorized practice of law;


         m. Whether the Defendants collecting debts in the name of the Trusts deceptive when the


              Trusts have no employees and act only through their affiliates and agents;


  70. The Plaintiff James Snarr's claims are the same as each member of the Utah Class and are


     based on the same legal and factual theories.


  71. There is nothing unusual about the Plaintiff to warrant a material difference between his


     claims and the claims of the members of the class he seeks to represent.


  72. The Defendants' likely defenses (though unavailing) are and will be typical of and the same


     or identical for each of the Utah Class and will be based on the same legal and factual


     theories. There are no valid, unique defenses or defenses that will become the major focus of


     the action.


  73. James Snarr will fairly and adequately represent and protect the interests of the class


     members.


  74. James Snarr does not have any interests antagonistic to the members ofithe class he seeks to


     represent.


  75. James Snarr seeks certification pursuant to Utah Rule of Civil Procedure 23 and Utah Code


      13-11-20.




                                                                                                  16
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.28 Page 27 of 56




  76. The Defendants has acted on grounds that applies uniformly across the Utah Class so that the

     underlying statutory relief afforded to the claims below is appropriate respecting each of the


     class as a whole. Further, the common questions predominate over any individual questions


     and a class action is superior for the fair and efficient adjudication of this controversy. A


     class action will cause an orderly and expeditious administration of class members' claims,


     and economies of time, effort, and expenses will be fostered, and uniformity of decisions will


     be ensured.


  77. There are no individual questions to establish the claims of the Plaintiff and the Utah


     members. The claims are based on Defendants' omissions and failure to have either a


     permissible purpose to collect sums from the class members or attempt to collect sums from-


     the class members.


  78. James Snarr's claims are typical of the claims of the Utah Class members.
                                                                                                          J




  79. The Utah Class members have suffered damages, losses, and harm similar to those sustained


     by Snarr in relation to the improper, unfair, and deceptive collect activities of the Defendants


     in violation of state and federal laws governing their activities.


                                    III.    CAUSES OF ACTION



         A.        Count 1: Civil Conspiracy To Violate The Utah Consumer Sales Practices
                   Act On Behalf of The Named Plaintiff And The Utah Class Memhers


  80. Plaintiff incorporates all preceding paragraphs as if set forth fully herein and assert this

     claim on their behalf and on behalf of the Utah Class members against each of the


     Defendants.


  81. Defendants have engaged in unfair, deceptive, and unconscionable business practices in


     violation of the Utah Consumer Sales Practices Act.




                                                                                                     17
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.29 Page 28 of 56




  82. Such practices are likely to be repeated further, as illustrated by, among other things, similar


      conduct toward hundreds of other alleged debtors in Utah.


  83. Such practices are likely to be repeated further, as illustrated by, among other things, the


     recent filings in the District of Delaware District Court and entry of the final and not


     appealed Transworld Consent Order by the CFPB.


  84. Such conduct has damaged Plaintiff and the Utah Class members by without limitation, loss


     of time away from their work having to defend the Defendants' improper debt collection


      actions in state court proceedings against them without the right to do so.


  85. Such conduct constitutes an unacceptable risk to and/or damages the public interest.


  86. Such conduct should be enjoined as authorized under the Utah Consumer Sales Practices Act.


  87. Plaintiff and the Utah Class members are entitled to recover actual or statutory damages


     together with reasonable attorney's fees and reasonable costs.


  88. The Defendants have, amongst, themselves, expressly or impliedly agreed to undertake


     unlawful debt collection efforts and/or violations of the Utah Consumer Sales Practices Act.


  89. The Defendants, and each of them, have taken at least one overt wrongful act in furtherance

     of the said conspiracy.


  90. The Defendants are jointly and severally liable for the wrongful acts of the others in


     furtherance of the said conspiracy.



         B.      Count II: Violation of the Fair Debt Collection Practices Act on Behalf Of
                 The Named Plaintiff and Utah Class                                  .


  91 . Plaintiff incorporates all preceding paragraphs as if set forth fully herein and assert this claim


     on his behalf and on behalf of the Utah Class members against the Defendants.


  92. Defendants' conduct violates the FDCPA through the following conduct as follows:




                                                                                                       18




                                                                                 ;
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.30 Page 29 of 56




               a.      Transworld acquired its interest in the Named Plaintiff and Utah Class


        members' consumer loans during a period in which it alleges (directly and indirectly) the


        loans of the Plaintiff and the Class were in default and were otherwise delinquent


        pursuant to the loan documents. In fact, Transworld presented to various state courts in


        relation to the Plaintiff and the class members the sworn testimony under penalties of


        perjury Transworld's testimony of these facts on behalf of the Trusts. Therefore


        Transworld is a Debt Collector within the meaning of 15 U.S.C. § 1692a(6). Transworld


        is also a debt collector pursuant to 1 5 U.S.C. § 1 692a(6) because its principal business


        activity utilizes instrumentalities of interstate commerce or the mails related to the


        collection of consumer debts on behalf of others including the Trusts.


               b.      By communicating with the Plaintiff and the class members, directly and


        indirectly, and threatening and/or actually pursuing litigation and demanding sums not


        legally due from the Plaintiff and the class members, Transworld used false, deceptive, or


        misleading representations or means in connection with the collection of the consumer


        debts of the Named Plaintiff and the Class members in violation of 15 U.S.C. § 1692e,


        1692e(2), 1692e(5) and 1692e(10).


               c.      Transworld's actions and omissions described herein in relation to their


        knowledge of the Trust's inaccurate and incomplete records which are not sufficient to


        pursue debt collection actions also constitute unfair or unconscionable means to collect or


        attempt to col lect from the Named Plaintiff and the Class Members in violation of 15


        U.S.C. § 1692f.


               d.      Named Plaintiff and the Class members have suffered actual economic


        and non-economic damages, as more fully described supra and have incurred harm,




                                                                                                     19
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.31 Page 30 of 56




         including making it impossible to manage their finances due to Transwortd's illegal debt


         collection practices and direct and indirect actions described herein.;

  93. Defendants' wrongdoing is continuing in nature and represents an ongoing threat to Plaintiff


     and Class members.


  94. Class members generally are unaware that Defendants' collection practices are unlawful, and


     that Defendants are using false affidavits to obtain judgments


  95. Plaintiff and Class members will suffer continuing, immediate, and irreparable in jury absent


     the issuance of injunctive and equitable relief.


  96. Plaintiff and Class members do not individually have a complete, speedy, and adequate


     remedy at law with respect to Defendants' continuing misconduct


  97. Preliminary and injunctive relief is necessary to prevent further injury to Plaintiff and Class


     members


  98. Defendants' conduct in violation of the FDCPA has proximately caused and continues to


     cause injury to Plaintiff and Class members in their business or property.


                                                                                1
         C.      Count III: Injunctive Relief


  99. Plaintiff and Class members seek injunctive relief from this Court which would enjoin


     Defendants from collecting debts in the manner described above from the Plaintiff and Class

     members and from any other person similarly situated.


  100.   Specifically, Plaintiff and Class members seek an injunction prohibiting Defendants from


     its unlawful collection tactics, including but not limited to demanding money that is not


     owed, using Utah courts to extort payments and monies out of its residents by disregarding


     court rules and applicable law, misstating the law in collection lawsuits, providing




                                                                                                    20
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.32 Page 31 of 56




       insufficient or false affidavits and attempting to collect grossly inflated and illegal collection


       fees.


  101.     Plaintiff and Class members have reason to believe these actions make up a pattern and


       practice of behavior and have impacted other individuals similarly situated.


   102.    Injunctive relief is necessary to prevent further injury to Plaintiff and Class members and


       to the Utah public as a whole.


  103.     Injunctive relief should therefore issue as described herein.



           D.     Count IV: Invasion of Privacy/ Intrusion upon Seclusion Against All
                  Defendants on Behalf of the Utah Class.


  104.     Plaintiff incorporates all preceding paragraphs as if set forth fully herein and assert this


       claim on their behalf and on behalf of the Utah Class members against the Defendants.


   1 05.   The Defendants have intruded upon the solitude and seclusion of the Plaintiff and


       members of the Utah Class.


  1 06.    The Plaintiff and the members of the Utah Class each had a reasonable expectation that


       their solitude would not be intruded by demand letters and lawsuits by the Defendants.


  107.     The Defendants intrusion given their knowledge that they did not have any legitimate


       claims against the Plaintiff and the members of the Utah Class and Defendants actions would             V




       be highly offensive to a reasonable person.


  1 08.    The Plaintiff and the members of the State of Utah have been damaged by the


       Defendants' invasion of their privacy, including their right to solitude and seclusion.
                                                                                                                   ' i.-


  109.     The Defendants' intentional and malicious conduct warrants the imposition of punitive


       damages.


                                   IV.     REQUEST FOR RELIEF


           A.     WHEREFORE, the Plaintiff prays for the following relief and judgment in his favor

                                                                                                          L\
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.33 Page 32 of 56




  and the other members of the Class and against the Defendants for Counts        I, III, and IV of the


  Complaint and against Transworld for Counts I-IV.


            l.   The Court certify a Utah Class of persons defined herein as: may be modified or


          amended;


           ii.   The Court appoint Plaintiff and his counsel to represent the Utah Class certified;


          iii.   The Plaintiff and Utah Class be awarded actual damages against each of the


          Defendants, jointly and severally, including actual damages/statutory damages pursuant to


          the Utah Consumer Sales Practices Act;


          IV.    The Plaintiff and Utah Class be awarded punitive damages- in an amount to be


          determined;


           v.    The Plaintiff and the Utah Class be awarded their costs, including attorney fees,


          pursuant to the Utah Consumer Sales Practices Act;


          vi.    For injunctive relief as described above; and


         vii.    The Plaintiff and Utah Class be awarded such other and further relief as may be


          appropriate and proper.


                        DATED: December 3rtl, 2020.

                                                        BACZYNSKI LAW, PLLC


                                                        /s/      Daniel Baczynski
                                                        Attorneys for Plaintiff




                                                                                                      22
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.34 Page 33 of 56

                                                                                                       Service of Process
                                                                                                       Transmittal
                                                                                                       12/09/2020
                                                                                                       CT Log Number 538718475
   TO:         Laurie Swansen
               U.S. Bancorp
               U.S. Bancorp Center, 800 Nicollet Mall
               Minneapolis, MN 55402-

   RE:         Process Served in Utah

   FOR:        U.S. Bank (Cross Ref Name) (Domestic State: N/A)
               U.S. Bank National Association (True Name)




   ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

   TITLE OF ACTION:                                  JAMES T. SNARR, etc., Pltf. vs. TRANS WORLD SYSTEMS, INC., et al., Dfts. // To:
                                                     U.S. Bank
   DOCUMENT(S) SERVED:                               -
   COURT/AGENCY:                                     None Specified
                                                     Case # 200907478
   NATURE OF ACTION:                                 -
   ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Midvale, UT
   DATE AND HOUR OF SERVICE:                         By Process Server on 12/09/2020 at 12:02
   JURISDICTION SERVED :                             Utah
   APPEARANCE OR ANSWER DUE:                         None Specified
   ATTORNEY(S) / SENDER(S):                          None Specified
   ACTION ITEMS:                                     CT has retained the current log, Retain Date: 12/09/2020, Expected Purge Date:
                                                     12/14/2020

                                                     Image SOP

                                                     Email Notification, Laurie Swansen legal.process@usbank.com

   REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                     1108 E. South Union Avenue
                                                     Midvale, UT 84047
                                                     877-564-7529
                                                     MajorAccountTeam2@wolterskluwer.com
   The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
   relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
   of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
   advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
   therein.




                                                                                                       Page 1 of 1 / KR
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.35 Page 34 of 56



                                                                       Date:
                                                                      Allen RJoitz                Time: .
                                                                                           Cotsla'ole
  Daniel M.Baczynski, Bar No. 15530                                            Private Investigator.
                                                                                                    #A103345
                                                                                                             ao.C.eattly
                                                                           Statewide Process
  BACZYNSKI LAW,PLLC                                                         PO Box 845 West
                                                                                             Servers 801-8054133
  1 2339 S. 800 E., Ste 101                                                                    Jordan ur84084
  Draper, UT 84020
 (708) 715-2234
  dan(cD,bskilaw.corn
  Attorney for Plaintiffs and Class


                           THIRD JUDICIAL DISTRICT COURT
                          SALT LAKE COUNTY,STATE OF UTAH


    JAMES T. SNARR,
                                                           SUMMONS
           On behalf of Plaintiff and Class,

    VS.                                                    Case No: 200907478

    TRANSWORLD SYSTEMS,INC.; U.S.                          Judge: Hon. JAMES GARDNER
    BANK; NATIONAL COLLEGIATE
    STUDENT LOAN TRUST 2006-3,

           Defendants.



  The State of Utah to:        RE:    U.S. BANK
                                      CT CORPORATION
                                      1 108 E. South Union Ave.
                                      Midvale, UT 84047

  You are summoned and required to answer the attached Complaint. Within 21 days after service
  of this summons, you must file your written answer with the clerk of the court at the court
  address shown above. Within that same time, you must mail or deliver a copy of your answer to
  the party or the party's attorney at the address shown above. If you fail to do so,judgment by
  default may be taken against you for the relief demanded in the complaint, which has been filed
  with the clerk of the court.

  DATED: December 3rd, 2020.

                                                     /s/    Daniel BaczynSki
                                                     Attorneys for Plaintiff and Class Members
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.36 Page 35 of 56




  Daniel 1\4. Baczynski, Bar No. 15530
  BACZYNSK1 LAW,PLLC
  12339 S. 800 E., Ste 101
  Draper, UT 84020
 (708) 715-2234
  dan@bskilaw.com
  Attorneysfor Plaintiff.


                             THIRD JUDICIAL DISTRICT COURT
                            SALT LAKE COUNTY,STATE OF UTAH


    JAMES T SNARR,
                                                            COMPLAINT
            On behalf of Plaintiff and Class,
                                                            JURY TRIAL DEMANDED
    VS.


    TRANS WORLD SYSTEMS,INC.; .U.S.                         Case No:
    BANK; NATIONAL COLLEGIATE
    STUDENT LOAN TRUST 2006-3,                              Judge:

            Defendant.


          Plaintiff JAMES T SNARR, by and through his attorney of record, makes a

  demand for a jury trial and complains of Defendants as follows:

                                         INTRODUCTION


  I . The Defendants have worked together and collectively orchestrated to illegally collect and

     attempt to collect allegedly owed debts. The issue has already been litigated and resolved

     against by a court oleompetent jurisdiction in a decision that estops the Defendants from

     contesting their liability.

  2. Specifically, the Defendants knew but recklessly disregarded:

          a. The Defendants do not have the right to collect any sums from the Plaintiff and the

             Class members because the accounts they sought to collect on do not have the

             documentation necessary to prove the NCSLT Trust's ownership of the loans.
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.37 Page 36 of 56




          b. The Defendants do not have the right to flood the courts with consumer debt

                collection actions, under the color of law, based upon records they know are

                unreliable and are otherwise infected with inaccurate information.

          e. National Collegiate Student Loan Trust was .not licensed as a collection. agency in

                the State of Utah and therefore all collection activity, including the filing of

                collection actions, was unlawful.

          d. Notwithstanding this knowledge, as part of their pattern and practice related to their

                unfair, deceptive, or otherwise unconscionable debt collection practices, Defendants

                act through their affiliates and authorized agents to collect and attempt to collect on

                the hundreds and thousands of purported consumer debts they acquire for pennies on

                the dollar of what they claim is due

  3. Here, the debts the Defendants are attempting to collect upon are (i) non-governmental loans

     (ii) that originated for student borrowers with co-signers.

  4. As a direct and proximate result of the Defendants acts and omissions, the Plaintiff and

     Class members have sustained damages and losses in the form of incurred out of pocket

     expenses to determine his rights and responsibilities about whether the debt was legally

     owed. Plaintiff and the Class members are also entitled to statutory damages and injunctive

      relief.

                               PARTIES,JURISDICTION, AND VENUE

  5. .Plaintiffiames Snarr is a citizen of the State of Utah and a signer on the loan at issue in this

      matter.

  6. Defendant Transworld Systems, Inc.("Transworld") is a debt collector which acts on behalf of

      US Bank for the NCSLT Trust and is engaged in the business of a collection agency, using the

      mails and telephone to collect consumer debts allegedly owed to others. Transworld does

      business in the State of Utah. In addition:


                                                                                                          2
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.38 Page 37 of 56




         a. Transworld is a debt collector as defined in the FDCPA.It acquired the alleged

             consumer loan accounts of the Plaintiff and putative class members at a time when it

             knew they were in default on or about November I., 201.4. Among the debts Transworld

             collects are "private student loans" allegedly owed to the NCSLT Trusts.

         b. Transworld is managed by a Board of Directors.

         c. To carry-out part of its consumer collections business, it also operates and. manages an

             Attorney Network business unit, that files debt collection lawsuits in Utah and

             nationwide to collect on behalf of the NCSLT Trusts.

         d. Transworld is a licensed Utah collection agency.

         e. Transworld is subject to the Fair Debt Collection Practices Act and Utah Consumer

             Sales Practices Act.

  7. Defendant National Collegiate Student Loan Trust 2006-3 is a Delaware Statutory trust, found

     and existing pursuant to the laws of the state of Utah for the purposes of acquiring purported

     consumer debt.

  8. Defendant U.S. Bank, NA is a National Banking Association which does business in Utah.

  9. U.S. Bank National. Association serves as the "indenture trustee" for the NCSLT 2006-3

     Trust. U.S. Bank's role in the trusts is not related to its consumer banking activities

     whatsoever.

  10. U.S. Bank was designated as a Back-Up Special Servicer to the Trusts, a Back-Up to First

     Marblehead Education Resources, Inc.("FMER."). In 2012,.FMER.resigned as Special

     Servicer and US Bank assumed that role.

  11.'U.S. Bank, rather than perform as Special Servicer, delegated its responsibilities, negligently,

     to a company named Turnstile Capital. Management,.LLC ("Turnstile"). US Bank, directly or



                                                                                                       3
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.39 Page 38 of 56




     through Turnstile, had the duty to properly supervise and control the activities of Transworld

     and its Attorney Network, and for breach of that duty is vicariously liable for the torts and

     other wrongful conduct committed against Plaintiff and others in Utah by Transworld and/or

     its Attorney Network.

  12. Asserting gross negligence and other actionable wrongful conduct, the NCSLT Trusts, by

     way of a Verified Amended Complaint against U S. Bank, sued U.S. Bank, Turnstile, and

     GSS Data Services, Inc. and made, among others, the following allegations which, on

     information and belief, after investigation, Plaintiff asserts are accurate and on information

     and belief reallege:

  1 3.1145 "Neither the Trusts nor the Owners approved these arrangements with Turnstile or with

     Transworld. To the contrary, the Owners specifically informed the Administrator and U.S.

     Bank that they did not want Turnstile or TSI to perform any services relating to the Trusts.

     But the Administrator and U.S. Bank refused to follow the instructions from the Owners. The

     Trust did not hire Turnstile or TSI, neither Turnstile nor TSI acts at theidirection of the

     Trusts, and they do not follow any directions or instructions issued by the Trusts. To the

     contrary, as discussed below, w.hile the Owners of the Trusts have requested that TSI cease

     filing lawsuits in the name of the Trusts where TSI cannot prove that the Trusts have

     standing to collect on defaulted loans, TSI has nevertheless continued to file such lawsuits."

  14. 1146. "To the contrary, TS1 is an agent of U.S. Bank as Special Service;. Under the Special

     Servicing Agreement, U.S. Bank was responsible for 'the enforcement,,collection and

     servicing of Delinquent Loans and Defaulted Loans... ."

  1.5. 1147. "U.S. Bank's duties further included monitoring the performance ,pf Turnstile and

     replacing it if it was deficient or negligent in performing its duties. As set forth herein,



                                                                                                      4
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.40 Page 39 of 56




     Turnstile's performance of its duties was deficient and negligent, but US. Bank failed to

     monitor Turnstile's performance and failed to replace Turnstile as Subservicer.

  16. The remainder of the allegations as they pertain to U.S. Bank in said Verified Amended

     Complaint establish that U.S. Bank was in a position to prevent and avoid the unfair and

     deceptive acts and practices performed by Transworld, and the attorneys from Transworld's

     Attorney Network acting in Utah and elsewhere, that U.S. Bank knew of and was fully

     informed about said unfair and deceptive acts and practices being performed in Utah and

     elsewhere, that U.S. Bank had a duty to prevent and avoid such unfair and deceptive acts and

     practices, and that U.S. Bank negligently and/or grossly negligently and/or intentionally,

     failed to prevent such unfair and deceptive acts and practices in Utah and elsewhere, and in

     fact aided and abetted the commission of such unfair and deceptive acts and practices in Utah

     and elsewhere by Transworld and the attorneys retained by Transworld.to act in the name of

     the NCSLT Trusts in Utah and elsewhere.

  17. The doctrine of respondeat superior applies to U.S. Bank, and renders it responsible for the

     wrongful conduct of Transworld in Utah and elsewhere as herein alleged and for the

     wrongful actions of the attorneys retained by Transworld to act in the name of the NCSLT

     Trusts in Utah and elsewhere.

  18. U.S. Bank and Transworld were fully aware, that the (variously Schedule 1, Schedule 2, or

     Schedule 3; collectively the "Loan Schedules") Loan Schedules do not exist. Despite that

     knowledge, Transworld, with the knowledge and consent of U.S. Bank,has continued in

     many cases, in Utah and elsewhere, to file affidavits and/or declarations under oath which

     falsely and knowingly testify that such schedules do exist, and that the affiant or declarant

     has personal knowledge of their existence.



                                                                                                     5
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.41 Page 40 of 56




  19. U.S. Bank, and Transworld, knew that the declarations and affidavits submitted to support

     claims made in the name of NCSLT Trusts concerning loan documentation were false.

  20. In fact, Transworld created false documents purporting to reflect the Loan Schedules from

      the original "Pool Supplement Agreements" and Transworld, through its employees and

     through its Attorney Network, falsely represented, through false affidavits ancUor

     declarations, and through false statements in pleadings, testified or asserted that such

     documents were genuine loan documents and that the attorney, affiant or declarant had

     personal knowledge of their authenticity.

  21. U.S. Bank has been fully aware of the Transworld Consent Order Issued by the Consumer

     Financial Protection Bureau ("CFPB") and fully aware of the unfair and deceptive acts and

     practices by Transworld. and U.S. Bank permitted, consented to, and aided and abetted those

     unfair and deceptive acts and practices.

  22. U.S. Bank was, and is, bound by the Transworld Consent Order issued by the CFPB. In fact,

     that order imposed both affirmative and prohibitory duties upon U.S. Bonk, and U.S. Bank

     has failed and/or refused to act in accordance with its duties under said :.Transworld Consent

     Order. The failure of U.S. Bank to act in accordance with its duties under the Transworld

     Consent Order, and to ensure and enforce Transworld's compliance with that Consent Order,

     establish that US Bank's consent to, and aiding and abetting in the commission of, unfair and

     deceptive acts and practices by Transworld were willful and knowing. ,

  23. The actions, and non-actions of US Bank in consenting to, and aiding and abetting, the unfair

     and deceptive acts and practices of Transworld are themselves unfair practices in violation of

     the UCSPA, when committed by a national banking association in, or related to, its status as

     a trustee.



                                                                                                      6
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.42 Page 41 of 56




  24. Wilmington Trust Company serves as the "owner trustee" for the Trust§ acting solely on

      behalf of the investors who purchase offered notes or shares of the Trusts. Wilmington

     Trust's role in the trusts is not related to consumer banking activities whatsoever.

  25. At all times relevant to this Complaint, Transworld has acted as the debt collector on behalf

      of the Trusts and the Trusts expressly authorized Transworld to carry out all work that it has

      done on their behalf.

  26. The Trusts each have an organizational structure that exercises immediate control over the

     Trusts' activities, has regular meetings in various offices, and decides how to conduct the

     affairs of the Trusts' business in Utah and elsewhere.

  27. The Trusts also work to carry out their business activities through a group of affiliates,

     partners, and agents.

  28. National Collegiate Student Loan Trust 2006-3 is subject to the Utah Consumer Sales

     Practices Act and Utah Code 12-1-1.

  29. This Court has jurisdiction over all civil matters occurring in the State of Utah pursuant to

     Utah Code § 78A-5-102(1).

  30. Venue is proper pursuant to Utah Code § 78.B-3-307 where the Defendant does not reside in the

     State.

  31. Defendant is subject to personal jurisdiction within the State of Utah because Defendants

     engaged in business activities within the State of Utah.


                                      GENERAL ALLEGATIONS

  32. Based on publicly available documents and information and belief, the Trusts are investment

     vehicles that engaged in the practice of buying large numbers of education-related consumer

     loans and collecting payments from the borrowers for the benefit of investors. As a collection


                                                                                                      7
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.43 Page 42 of 56




     agency, bureau, or office, the Trusts were required to be licensed under Utah Code 12-1-.1.

     prior to engaging in debt collection activities in. the State of Utah. National Collegiate

     Student Loan Trust 2006-3 operated and continues to operate in the State without a license.

  33. The Trusts have been subject to significant litigation, including some discussed infra, and are

     aware that the assets (i.e. purported student loans) acquired by them subject to this action are

     unenforceable.

  34. As the Trusts have no employees, any actions performed nominally by a Trust or on its

     behalf are actually performed by its board and management structure, servicers, or by

     attorneys hired by the servicers. On information and belief, NCO Financial Systems, 1.n.c. was

     the default servicer for the Trusts until November 1, 2014, at which time Transworld became

     the new servicer and successor in interest to NCO.

  35. Transworld became the default loan servicer for the loan accounts at issue here and the loan

     accounts of certain of the putative class members at a time when it believed the loans were in

     default. Transworld became the servicer for the loan accounts and the loan accounts of the

     putative class members at a time then it knew the records were inaccurate, prone to errors,

     and otherwise were enforceable. This knowledge was based, upon information and belief,

     upon the records Transworld received from NCO and the Trusts and their affiliates at the

     time of the servicing transfer. However, Transworld has concealed this.material information

     from the Plaintiff and putative class member Plaintiffs until a period of twelve months before

     the commencement of this action.




                                                                                                     8
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.44 Page 43 of 56




                   1.   Transworld attorney network

  36. Based upon public disclosures, and upon information and belief, Transworld retains a

      national network of law firms and attorneys to pursue delinquent borrowers by filing

     collection lawsuits in state courts.

  37. On information and belief, Transworld is licensed as a collection agency in the State of Utah,

     and is therefore subject to laws that govern the practice of such agencies, including the

     federal Fair Debt Collection Practices Act("FDCPA")and the Utah Consumer Sales

     Practices Act("UCSPA").


                   2.   The Trust Files Suit

  38. On December 3rd, 2019, James T. Snarr was sued by National Collegiate Student Loan Trust

     2006-3 in Case 199402928 in the Fourth District Court, State of Utah.

  39. In the case, the NCSLT Trust and Transworld alleged that James T. Snarr, as cosigner on the

     loan, had liability for a Bank of America loan, and which, the Trust alleged, had

     subsequently been purchased by the Trust in the form of consolidated loan pools.

  40. The complaint filed by the Trust, with the aid and assistance of U.S. Bank and their debt

     collector Transworld, was unfair and deceptive in multiple ways, as explained herein:


                  3.    The Trusts could not substantiate their ownership of the loans

  41. In the case, the NCSLT Trust filed an affidavit signed by Aaron Motin, an employee of

     Transworld, the NCSLT Trusts' debt collector. Motin's Affidavit claimed that Motin had

     personal knowledge regarding the records pertaining to the loan at issue, had verified that

     there was an outstanding principal balance on a loan currently owned by one of the Trusts,

     and was authorized by Transworld and US Bank, National Association to make the



                                                                                                   9
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.45 Page 44 of 56




      representations in the affidavit. The Affidavit also claimed that the associated loan had been

      transferred, sold and assigned to the NCSLT Trusts.

  42. The Affidavit notes and allegedly incorporates a trio of exhibits purporting to substantiate

      the chain of assignment for the loan. Exhibit A was a notice from U.S. Bank identifying

      itself as the special servicer for a number of the Trusts, including the defendants, and

     confirming Transworld as the trusts' subservicer. Exhibit B was a document titled "Loan.

      Application/Promissory Note" or "Loan Request /Credit Agreement" allegedly signed by

     Osure Brown as borrower and Tommy Brown as cosigner and submitted to BOA, along

      with a document titled "Note Disclosure Statement" that includes additional information.

     about the alleged loan. Exhibit C consisted of a "Pool Supplement" evidencing the

     purported sale of certain loans from BOA to The National Collegiate Funding LLC, which

      would in turn sell them to one of the NCSLT Trusts, followed by a "Deposit and Sale

      Agreement" that purports to record the sale of the pool of loans from National Collegiate

     Funding to the designated Trust.

  43.'None of these exhibits were actually attached to the affidavit or submitted into the record.

  44. Indeed, no documents were submitted in the case establishing the chain of assignments to

     the Trust because the Trust does not have documents substantiating its ownership of the

     debt.


         B.      The Trust's Other Legal Woes Which Further Demonstrate Their
                 Knowledge that They Chose to Conceal from the Plaintiff, Putative Class
                 Members, and State Courts

  45. The Trusts were recently the subject of investigation by the CFPB.

  46. On September 18, 2017 a complaint was filed by the CFP.B against fifteen National

     Collegiate Student Loan Trusts, including all of the defendant trusts in the instant matter


                                                                                                     10
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.46 Page 45 of 56




     (collectively the "the Trusts"), in the 'United States District Court for the District of

     Delaware, Cause No. 17-cv-01323-GMS.

  47. The same day, the parties jointly moved therein for entry of a consent judgment(ECF No. 3

      therein).

  48. That consent judgment, having been submitted in federal court by the NCSLT Trusts under

     FRCP 11, in response to a complaint, is a knowing statement by a party and admission

     against interest.

  49. That consent judgment is incorporated by reference here as if fully set forth.

  50. On September 15, 2017, more than two years before filing suit against Snarr, the CEPB

     issued a Consent Order in the matter of Transworld Systems, Inc. as agent for the Collective

     NCSLT Trusts, filing it as 2017-CFP.B-0018.

  51. That Consent Order was issued specifically as to Transworld's unfair and deceptive acts and

     practices on behalf of, or in the name of, the NCSLT Trusts. The Consent Order is both

     remedial and mandatory, and identified and prohibited many of the unfair and deceptive acts

     and practices of Transworld on behalf of, or in the name of, the .NCSLT Trusts identified

     above.

  52. In the Consent Order, the CFPB found that Transworld and its nationwide network of law

     firms committed a number of offenses between November 1, 2014 and April 25, 2016,

     including:

                  a.     Filing tens of thousands of collections lawsuits against borrowers in which

         they did not possess the complete documentation needed to prove the NCSLT Trusts

         owned the loans;




                                                                                                 11
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.47 Page 46 of 56




                    b.       Filing tens of thousands of affidavits in support of collections lawsuits in

           which the affiant swore they had personal knowledge of the debt, when in fact the

           affiants frequently merely reviewed data on a computer screen, did not know the source

           of the data or how it was collected and maintained, and lacked knowledge of the chain of

           assignment records necessary to prove that the relevant Trust owned the loans;

                    C.       Filing numerous lawsuits without the intent or ability to prove the claims,

           if contested.

  53. The Consent Order further found that these acts constituted violations of the Consumer

      Financial Protection Act, 12 U.S.C. §§ 5531(a), 5536(a)(1)(B).

  54. In 2018, the Collective NCSLT Trusts, through the Trusts' Owners (as defined in the Trust

      Agreements), filed suit in Delaware Chancery Court against Transworld and two

      codefendants(The National Collegiate Master Student Loan Trust I, et:al v. U.S. Bank

      National Association, GSS Data. Services Inc., Turnstile Capital Management, LLC and

      Transworld Systems, Inc.; Chancery Court of Delaware, Cause #2018-0167-IRS), for breach

      of contract, charging them with costing the Collective NCSLT Trusts billions of dollars and

      with causing "wrongful and fraudulent                 cases being brought against thousands of

      borrowers."I

  55. Specifically, the Collective NCSLT Trusts have accused Transworld of injurious falsehood

      for, among other things:

                   d.       Recklessly making false and misleading representations to borrowers that

          the Collective NCSLT Trusts had a right to sue the Plaintiff and putative class members,

           when they did not;


   As of 2020, this suit has been consolidated with three others as In re National Collegiate Student Loan Trusts
  Litigation, C.A. No. 12111-VCS (Del. Ch. Jan. 21, 2020).

                                                                                                                    12
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.48 Page 47 of 56




                e.      Falsely representing to borrowers that the Collective NCSLT Trusts

         possessed all of the notes, assignments and other documents needed to prove standing to

         foreclose on their loans, when they did not;

                f.      In so doing, exposing the Collective NCSLT Trusts to lawsuits from

         borrowers.

  56. At the time NCSLT Trust 2006-3 filed suit against James T. Snarr on December 3rd, 2020,

     the Trusts were aware of the CFPB Consent Order, and of their lawsuit against Transworld

     and other codefendants in Delaware Chancery Court.

  57. At the time NCSLT Trust 2006-3 filed suit against James T. Snarr, the Trusts were aware of

     the reckless and injurious practices of Transworld as explained in the Delaware lawsuit.

  58. At the time NCSLT Trust 2006-3 filed suit against James T. Snarr, with the aid and

     assistance of Transworld, the NCSLT Trust, U.S. Bank, and Transworld were aware of

     Transworld's reckless and injurious practices. Yet, Transworld, U.S. Banks and the NCSLT

     Trust continued their unfair and deceptive practices of flooding the courts with hundreds of

     debt collection actions without a reasonable basis to do so and without the right to due so

     based on their prior admissions in the CFPB Consent Orders.

  59. The actions of the NCSLT Trust, Transworld, and U.S. Bank in regard to J* ames T. Snarr

     were substantially identical to the actions that the Consent Order found they took in regard to

     thousands of borrowers across the country in violation of the Consumer Financial Protection

     Act.

  60. The NCSLT Trust, U.S. Bank, and Transworld were aware that they lacked the ability to

     prove their ownership of any loans taken out by James T. Snarr at the time they filed their

     collection action against the Browns.



                                                                                                   13
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.49 Page 48 of 56




  61. NCSLT Trust 2006-3 and U.S. Bank are aware that the Loan Schedules related to the

      purported student loans acquired by them are lost, and they do not exist now, if they ever did.

      No entity has the Loan Schedules and thus these loans are completely uncollectible.


                                  II.     CLASS ALLEGATIONS


  62. Plaintiff James T. Snarr also sues on behalf of others, pursuant to Utah Rule of Civil

     Procedure 23 and Utah Code 13-11-20, who are similarly situated to Mr. Snarr as a Utah

      Class. This Class of similar persons are defined as follows:

         a. Utah Class: Those persons in the State of Utah whom the trusts have

             communicated with, directly or indirectly, for the purpose of collecting a purported

             student loan owned by a Trust since December 3, 2016.

  63. Excluded as members of the Utah Class are any persons who fall within these definitions if

     the person is (i) an employee or independent contractor of any of the Defendants;(ii) a

     relative of an employee or independent contractor of any of the Defendants; or (iii) is an

     employee of the Court where this action is pending.

  64. The Class definition may be amended or modified.

  65. James Snarr proposes to represent himself and the Utah Class defined above.

  66. James Snarr qualifies as a person who is a member of the respective Class definition he seeks

     to represent.

  67. The members of the Utah Class are capable of being described without,difficult managerial

     or administrative problems. The members are readily identifiable from the information and

     records in the possession, custody or control of the Defendants, public records, and records

     of third parties including the consumer reporting agencies who report the Defendants

     furnished credit information to others as part of their business.

                                                                                                    14
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.50 Page 49 of 56




  68. Upon information and belief based on public records the Utah Class is Sufficiently numerous

     such that individual joinder of all members is impractical. This allegation is based on the fact

     that NCSLT Trusts, including NCSLT Trust 2006-3, have sued thousands of consumers

     nationwide, including hundreds of cases in Utah.

  69. There are questions of law and fact common to the Utah Class and, in fact, the wrongs

     alleged against the Defendants are identical. The common issues include, but are certainly

     not limited to:

         a. Whether the Defendants repeatedly filed lawsuits without adequate investigation and

             without adequate or reasonable investigation by counsel;

         b. Whether the Defendants engaged in any material investigation as to the completeness

            or authenticity ofrecords to prove the chain of title and/or ownership of loan

            documents;

         c. Whether all Defendants were properly licensed as a collection agency, bureau, or

            office under Utah Code 12-1-1 prior to engaging in collection activity in the State;

         d. Whether the .Defendants both negligently and intentionally caused false evidence to

            be submitted in student loan collection actions commenced in the. state of Utah;

         e. Whether the Defendants have used false, deceptive or misleading statements in

            connection with its attempts to collect debts from the Plaintiff;

         f Whether the Defendants have made false statements concerning the character, amount

            or legal status of any debts;

         g. Whether the Defendants have made any threat to take legal action that they do not

            have the right to take;




                                                                                                   15
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.51 Page 50 of 56




         h. Whether the Defendants have used any unfair and deceptive means to collect or

             attempt to collect any debt;

         i. Whether the Defendants sued the Plaintiff for a debt not owed to the Defendants;

         j. Whether the Defendants filed and served lawsuits without standing or ownership of

             the alleged debt;

         k. The Defendants net worth.

         I. Whether the Defendants have engaged in the unauthorized practice of law;

         m. Whether the Defendants collecting debts in the name of the Trusts deceptive when the

             Trusts have no employees and act only through their affiliates and agents;

  70. The Plaintiff James Snarr's claims are the same as each member of the Utah Class and are

      based on the same legal and factual theories.

  71. There is nothing unusual about the Plaintiff to warrant a material difference between his

     claims and the claims of the members of the class he seeks to represent

  72. The Defendants' likely defenses (though unavailing) are and will be typical of and the same

     or identical for each of the Utah Class and will be based on the same legal and factual

     theories. There are no valid, unique defenses or defenses that will become the major focus of

     the action.

  73. James Snarr will fairly and adequately represent and protect the interests of the class

     members.

  74. James Snarr does not have any interests antagonistic'to the members ofthe class he seeks to

     represent.

  75. James Snarr seeks certification pursuant to Utah Rule of Civil Procedure 23 and Utah Code

      13-11-20.



                                                                                                  16
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.52 Page 51 of 56




  76. The Defendants has acted on grounds that applies uniformly across the 'Utah Class so that the

      underlying statutory relief afforded to the claims below is appropriate respecting each of the

      class as a whole. Further, the common questions predominate over any individual questions

      and a class action is superior for the fair and efficient adjudication of this controversy. A

      class action will cause an orderly and expeditious administration of class members' claims,

      and economies oftime, effort, and expenses will be fostered, and uniformity of decisions will

      be ensured.

  77. There are no individual questions to establish the claims of the Plaintiff and the Utah

      members. The claims are based on Defendants' omissions and failure to have either a

      permissible purpose to collect sums from the class members or attempt to collect sums from

      the class members.

  78. James Snarr's claims are typical of the claims of the Utah Class members.

  79. The Utah Class members have suffered damages, losses, and harm similar to those sustained

      by Snarr in relation to the improper, unfair, and deceptive collect activities of the Defendants

      in violation of state and federal laws governing their activities.

                                    III.    CAUSES OF ACTION


         A.      Count 1: Civil Conspiracy To Violate The Utah Consumer Sales Practices
                 Act On Behalf of The Named Plaintiff And The Utah Class Members

  80. Plaintiff incorporates all preceding paragraphs as if set forth fully herein and assert this

     claim on their behalf and on behalf of the Utah Class members against each of the

     Defendants.

  81. Defendants have engaged in unfair, deceptive, and unconscionable business practices in

      violation of the Utah Consumer Sales Practices Act.



                                                                                                      17
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.53 Page 52 of 56




  82. Such practices are likely to be repeated further, as illustrated by, among other things, similar

      conduct toward hundreds of other alleged debtors in Utah.

  83. Such practices are likely to be repeated further, as illustrated by, among other things, the

      recent filings in the District of Delaware District Court and entry of the final and not

      appealed Transworld Consent Order by the MB.

  84. Such conduct has damaged Plaintiff and the Utah Class members by without limitation, loss

      of time away from their work having to defend the Defendants' improper debt collection

      actions in state court proceedings against them without the right to do so.

  85. Such conduct constitutes an unacceptable risk to and/or damages the public interest.

  86. Such conduct should be enjoined as authorized under the Utah Consumer Sales Practices Act.

  87. Plaintiff and the Utah Class members are entitled to recover actual or statutory damages

      together with reasonable attorney's fees and reasonable costs.

  88. The Defendants have, amongst themselves, expressly or impliedly agreed to undertake

      unlawful debt collection efforts and/or violations of the Utah Consumer Sales Practices Act.

  89. The Defendants, and each of them, have taken at least one overt wrongful act in furtherance

      of the said conspiracy.

  90. The Defendants are jointly and severally liable for the wrongful acts of the others in

     furtherance of the said conspiracy.


         R.      Count II: Violation of the Fair Debt Collection .Practices:A.ct on Behalf Of
                 The Named Plaintiff and Utah Class

  91. Plaintiff incorporates all preceding paragraphs as if set forth fully herein and assert this claim

      on his behalf and on behalf of the Utah Class members against the Defendants.

  92. Defendants' conduct violates the FDCPA through the following conduct as follows:



                                                                                                      18
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.54 Page 53 of 56




               a.      Transworld acquired its interest in the Named Plaintiff and Utah Class

        members' consumer loans during a period in which it alleges (directly and indirectly) the .

        loans of the Plaintiff and the Class were in default and were otherwise delinquent

        pursuant to the loan documents. In fact, Transworld presented to various state courts in

        relation to the Plaintiff and the class members the sworn testimony under penalties of

        perjury Transworld's testimony of these facts on behalf of the Trusts. Therefore

        Transworld is a Debt Collector within the meaning of 15 U.S.C. § 1692a(6). Transworld

        is also a debt collector pursuant to 15 U.S.C. §1692a(6) because its principal business

        activity utilizes instrumentalities of interstate commerce or the mails related to the

        collection of consumer debts on behalf of others including the Trusts.

               b.      By communicating with the Plaintiff and the class members, directly and

        indirectly, and threatening and/or actually pursuing litigation and demanding sums not

        legally due from the Plaintiff and the class members, Transworld used false, deceptive, or

        misleading representations or means in connection with the collection of the consumer

        debts ofthe Named Plaintiff and the Class members in violation of.1.5 U.S.C. § 1692e,

        1692e(2), 1692e(5) and 1692e(10).

               c.      Transworld's actions and omissions described herein in relation to their

        knowledge of the Trust's inaccurate and incomplete records which are not sufficient to

        pursue debt collection actions also constitute unfair or unconscionable means to collect or

        attempt to collect from the Named Plaintiff and the Class Members in violation of 15

        U.S.C. § 1692f.

               d.      Named Plaintiff and the Class members have suffered actual economic

        and non-economic damages, as more fully described supra and have incurred harm,



                                                                                                   19
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.55 Page 54 of 56




          including making it impossible to manage their finances due to Transworld's illegal debt

          collection practices and direct and indirect actions described herein.

  93. Defendants' wrongdoing is continuing in nature and represents an ongoing threat to Plaintiff

      and Class members.

  94. Class members generally are unaware that Defendants' collection practices are unlawful, and

      that Defendants are using false affidavits to obtain judgments

  95. Plaintiff and Class members will suffer continuing, immediate, and irreparable injury absent

      the issuance of injunctive and equitable relief.

  96. Plaintiff and Class members do not individually have a complete, speedy, and adequate

      remedy at law with respect to Defendants' continuing misconduct

  97. Preliminary and injunctive relief is necessary to prevent further injury to Plaintiff and Class

      members

  98. Defendants' conduct in violation of the FDCPA has proximately caused and continues to

      cause injury to Plaintiff and Class members in their business or property.


          C.     Count HI: Injunctive Relief

  99. Plaintiff and Class members seek injunctive relief from this Court which would enjoin

     Defendants from collecting debts in the manner described above from the Plaintiff and Class

      members and from any other person similarly situated.

  1 00.   Specifically, Plaintiff and Class members seek an injunction prohibiting Defendants from

     its unlawful collection tactics, including but not limited to demanding money that is not

     owed, using Utah courts to extort payments and monies out of its residents by disregarding

     court rules and applicable law, misstating the law in collection lawsuits, providing




                                                                                                    20
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.56 Page 55 of 56




       insufficient or false affidavits and attempting to collect grossly inflated and illegal collection

      fees.

   1 01.   Plaintiff and Class members have reason to believe these actions make up a pattern and

       practice of behavior and have impacted other individuals similarly situated.

   102.    Injunctive relief is necessary to prevent further injury to Plaintiff and Class members and

      to the Utah public as a whole.

   103.    Injunctive relief should therefore issue as described herein.


           D.     Count IV: Invasion of Privacy/ Intrusion upon Seclusion Against All
                  Defendants on Behalf of the Utah Class.

  104.     Plaintiff incorporates all preceding paragraphs as if set forth fully herein and assert this

      claim on their behalf and on behalf of the Utah Class members against the Defendants.

   1 05.   The Defendants have intruded upon the solitude and seclusion of the Plaintiff and

       members of the Utah Class.

  106.     The Plaintiff and the members of the Utah Class each had a reasonable expectation that

      their solitude would not be intruded by demand letters and lawsuits by the Defendants.

  107.     The Defendants intrusion given their knowledge that they did not have any legitimate

      claims against the Plaintiff and the members of the Utah Class and Defendants actions would

      be highly offensive to a reasonable person.

  1 08.    The Plaintiff and the members of the State of Utah have been damaged by the

      Defendants' invasion of their privacy, including their right to solitude and seclusion.

  109.     The Defendants' intentional and malicious conduct warrants the imposition of punitive

      damages.

                                   IV.     REQUEST FOR RELIEF

           A.     WHEREFORE,the Plaintiff prays for the following relief and judgment in his favor

                                                                                                          2!
Case 2:21-cv-00003-HCN-DBP Document 2 Filed 01/04/21 PageID.57 Page 56 of 56




  and the other members of the Class and against the Defendants for Counts 1, ilL and IV of the

  Complaint and against Transworld for Counts I-IV.

           i.   The Court certify a Utah Class of persons defined herein as may be modified or

          amended;

                The Court appoint Plaintiff and his counsel to represent the Utah Class certified;

                The Plaintiff and Utah Class be awarded actual damages against each of the

          Defendants,jointly and severally, including actual damages/statutory damages pursuant to

          the Utah Consumer Sales Practices Act;

          iv.   The Plaintiff and Utah Class be awarded punitive damages in an amount to be

          determined;

           v.   The Plaintiff and the Utah Class be awarded their costs, including attorney fees,

          pursuant to the Utah Consumer Sales Practices Act;

          vi.   For injunctive relief as described above; and

         vii.   The Plaintiff and Utah Class be awarded such other and further relief as may be

          appropriate and proper.

                        DATED: December 3rd, 2020.

                                                       BACZYNSKI LAW,PLLC

                                                      /s/     Daniel Baczynski
                                                       Attorneys for Plaintiff




                                                                                                     22
